Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20, in the reply filed on October 23, 2020 is acknowledged.  While Applicant stated that this election was made without traverse, Application also stated grounds traversing the restriction requirement, and thus the response has been treated as a “with traverse” response.  The traversal is on the ground(s) that that claims 21-34, as amended herewith, are proper for examination in this application with the elected claims 1-20. This is found persuasive in view of the amendments.  
Non-elected claims 21-34 are hereby rejoined and, the restriction requirement as set forth in the Office action mailed on August 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“feeder is configured to deposit the filler material into the opening of the rope of material as the rope of material flows by the feeder” in claim 1 and “feeder …  is configured to deposit the filler material into the opening of the rope of material as the rope of material flows by the feeder” in claim 21 (instant specification: hopper 44, filler tube 210, feeder 200; p. 10, line 12, to p. 11, line 6; p. 23, lines 16-28; p. 25, line 12, to p. 26, line 23);
“the former is configured to shape the rope of material and close a portion or all of the rope around at least a portion of the deposited filler material to retain the filler material within the rope” in claim 1 and “the former …  is configured to shape the rope of material and close a portion or all of the 
“the feeder is configured to deposit the filler material into the opening of the rope by a pressurized injection of the filler material” in claim 7 and “feeder” in claim 24 which deposits the filler material in to the opening by pressurized injection of the filler material (instant specification: filler tube 210; p. 10, lines 12-14; p. 25, line 23, to p. 26, line 4);
“wherein the feeder is configured to deposit the filler material into the opening of the rope by a gravity feed of the filler material” in claim 8 and “feeder” in claim 25 which deposits the filler material in the opening by gravity feeding of the filler material (see instant specification: hopper 44, filler tube 210; p. 10, lines 12-14; p. 25, line 23, to p. 26, line 4);
“wherein the feeder is configured to deposit multiple, different filler materials into the opening of the rope” in claim 9 (see instant specification: a divided hopper in fig. 10C, feeder 200 in fig. 11; p. 23, lines 16-28; p. 25, lines 12-22);
“feeder is configured to deposit different filler materials adjacent the opposing sides of the rope of material such that the separable smaller ropes of material, when formed, contain different deposited filler material” in claim 13 and “feeder” in claim 29 for depositing different filler materials adjacent the opposing sides of the rope of material such that the separable smaller ropes of material, when formed, contain different deposited filler material (see instant specification: a divided hopper in fig. 10C; p. 23, lines 16-28);
“a finisher arranged to receive the rope of material shaped by the former and cut the rope of material to separate the smaller ropes of material” in claim 14 and “finisher” in claim 30 for cutting the rope of material to separate the smaller ropes of material (see instant specification: sharp edge portion, p. 12, lines 9-18; center portion 187 or a cutting edge, p. 24, lines 14-21); 

“a sealer that applies a sealing agent to one or more edges of the opening of the rope of material” in claim 17 and “sealer” in claim 32 for applying a sealing agent to one or more edges of the opening that facilitates sealing of the rope of material around the deposited filler material (see specification: brushes, pressurized ports; p. 12, line 19, to p. 13, line 2);
“a finisher arranged to receive the rope of material shaped by the former and cut the rope of material into portions that contain the deposited filler material” in claim 18 and “finisher” in claim 33 for cutting the shaped rope of material into portions that contain the deposited filler material (see specification: sharp edge portion, p. 12, lines 9-18; center portion 187 or a cutting edge, p. 24, lines 14-21; rollers 46, p. 13, lines 5-11);
“wherein the finisher is configured to exert a pulling tension on the rope of material flowing from the extrusion die by the feeder and through the former without a support positioned beneath the rope of material” in claim 19 and “finisher” in claim 34 for exerting a pulling tension on the rope of material flowing from the extrusion die by the feeder, to be shaped and closed around at least a portion of the deposited filler material without positioning a support beneath the rope of material (see specification: rollers 46; p. 13, lines 17-27); and
“cutter” in claim 22 which axially cuts the rope as the rope flows from the extrusion die” (see specification: razor or knife having a blade, laser, water jet or air jet; p. 9, lines 11-20).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the rope” which lacks antecedent basis clarity, i.e. refers to the rope or to the separable smaller ropes.  The Examiner suggests amending “the rope” (both occurrences) in claim 14 to “the separable smaller ropes”.
separable smaller ropes”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11, 15, 18, 21-22, 27, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giorgetti et al. (US 4,569,848).
Giorgetti et al. (US 4,569,848) discloses a method and an apparatus (figs. 1, 7) for post-extrusion filling and closing of an extrudate 5 (fig. 7), comprising (Claims 1, 21):
receiving, by a feeder, 20 an extruded rope 5 of material flowing from an extrusion die 1 (col. 3, line 47-53) of an extruder 16, the rope of material 5 having an opening 18 that can receive a filler material, wherein the feeder 20 is arranged in relation to the extruded rope 5 of material flowing from the extrusion die 1 of the extruder 16 and is configured to deposit the filler material into the opening 18 of the rope 5 of material as the rope 5 of material flows by the feeder 20 (figs. 1, 7; col. 3, lines 54-64);
depositing, by the feeder 20, a filler material into the opening 18 of the rope 5 of material (fig. 7; col. 3, lines 54-64); and

(Claims 2, 22) axially cutting, by a cutter 17 having a cutting edge, the rope of material as the rope of material flows from the extrusion die 1, and using the cut in the rope of material to form the opening 18 into which the filler material is deposited (fig. 7; col. 3, lines 54-64); 
(Claim 6) wherein the filler material is at least one of a granular or chopped material, a paste, a gel, or a foam material, or a combination thereof (col. 1, lines 39-48; col. 3, lines 54-64; col. 5, line 46, to col. 6, line 25; cream (paste, gel or foam) with or without grains (granular or chopped material) or fruit (granular or chopped material));
(Claim 11) wherein the former 22 has a tapered passage with one or more interior sidewalls that bear upon the rope of material and cause a portion or all of the rope of material to close upon itself around the deposited filler material as the rope of material flows through the passage (col. 3, lines 65-67; the rope 5 passes through a throttled wedge device 22 which closes and seals the pulled apart edges of the opening 18; fig. 7 shows a passage through which the rope 5 passes, and one or more interior sidewalls defining the passage is/are tapered (wedge) to choke (throttled) the rope closed);
(Claim 15) a sealer 23 that mechanically presses portions of the rope 5 together to facilitate sealing of at least a portion of the rope of material around the deposited filler material (col. 3, line 65, to col. 4, line 3);
(Claim 18) a finisher 26 arranged to receive the rope of material shaped by the former and cut the rope of material into portions that contain the deposited filler material (fig. 7; col. 4, lines 8-10).

(Claim 27) wherein the rope 5 of material is shaped by the former 22 having a tapered passage with one or more interior sidewalls that bear upon the rope of material and cause a portion or all of the rope of material to close upon itself around the deposited filler material as the rope of material flows through the tapered passage (col. 3, lines 65-67; the rope 5 passes through a throttled wedge device 22 which closes and seals the pulled apart edges of the opening 18; fig. 7 shows a passage through which the rope 5 passes, and one or more interior sidewalls defining the passage is/are tapered (wedge) to choke (throttled) the rope closed); and
(Claim 31) pressing, by a sealer 23, portions of the rope together to facilitate sealing of at least a portion of the rope of material around the deposited filler material (col. 3, line 65, to col. 4, line 3); and
(Claim 33) cutting, by a finisher 26, the shaped rope of material into portions that contain the deposited filler material (fig. 7; col. 4, lines 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgetti et al. (US 4,569,848) in view of Bernard (US 4,124,339).
Giorgetti et al. (US 4,569,848) disclose the method and apparatus substantially as claimed, as mentioned above, except for the limitations of claims 3-4 and 23.
Bernard (US 4,124,339) discloses an extrusion method and apparatus including providing  a guide in the form of a supporting trough 170 that receives and supports an extruded rope 55 of material flowing from an extrusion die 54 (figs. 9, 11); the guide arranged to direct the flow of the rope of material (figs. 9, 11), wherein the supporting trough has a receiving end configured to receive the extruded rope 55 of material flowing from the extrusion die 1 and supports the rope of material as the rope flows downstream (figs. 9, 11), and  wherein the supporting trough 170 includes a floor and opposing side walls that direct the flow of the rope of material downstream (figs. 9, 11 shows a curved floor and curved opposing side walls).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method or apparatus of Giorgetti et al. (US 4,569,848) with a supporting trough, as disclosed by Bernard (US 4,124,339), because such a modification is known in the extrusion art and would enable support for the rope from the extrusion die and would enable the rope to be directed downstream. 
Claims 5, 7-8, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgetti et al. (US 4,569,848) in view of Fornaguera (US 2007/0087100).
Giorgetti et al. (US 4,569,848) disclose the method and apparatus substantially as claimed, as mentioned above, except for the limitations of claims 5, 7-8, and 24-25.

(Claim 5) a feeder having a hopper that is arranged to receive filler material and direct the filler material into an opening of a rope (fig. 4; [0021]);
(Claims 7, 24) wherein the feeder is configured to deposit the filler material into the opening of the rope by a pressurized injection of the filler material ([0021], pressurized injection by screw extruder); and
(Claim 8, 25) wherein the feeder is configured to deposit the filler material into the opening of the rope by a gravity feed of the filler material ([0021]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, (Claim 5) to modify the feeder of Giorgetti et al. (US 4,569,848) with a hopper, as disclosed by Fornaguera (US 2007/0087100), because such a modification is known in the art and would provide an alternative configuration for the feeder known to be operable in the art; or (Claims 7, 24) to modify the feeder of Giorgetti et al. (US 4,569,848) with a feeder is configured to deposit the filler material into the opening of the rope by a pressurized injection of the filler material, as disclosed by Fornaguera (US 2007/0087100), because such a modification is known in the art and would provide an alternative configuration for the feeder known to be operable in the art; or (Claims 8, 25) to modify the feeder of Giorgetti et al. (US 4,569,848) with a feeder is configured to deposit the filler material into the opening of the rope by a gravity feed of the filler material, as disclosed by Fornaguera (US 2007/0087100), because such a modification is known in the art and would provide an alternative configuration for the feeder known to be operable in the art. 
Claims 9-10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgetti et al. (US 4,569,848) in view of Wainwright (US 4,618,499).

Wainwright (US 4,618,499) discloses a method and apparatus for post-extrusion filling and closing of an extrudate 14 (figs. 1-4), 
(Claim 26) wherein depositing a filler material includes depositing multiple, different filler materials into an opening 20 of a rope 14 (figs. 5-6; col. 6, line 67, to col. 7, line 19);
(Claim 9) wherein a feeder 30, 31 is configured to deposit multiple, different filler materials into the opening of the rope (figs. 5-6; col. 6, line 67, to col. 7, line 19); and 
(Claim 10) wherein the feeder has multiple outputs (outputs of elements 30, 31), and each output of the feeder is configured to deposit a different filler material into the opening of the rope as the rope flows by the feeder (figs. 5-6; col. 6, line 67, to col. 7, line 19).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method or apparatus of Giorgetti et al. (US 4,569,848) with multiple outputs, as disclosed by Wainwright (US 4,618,499), because such a modification is known in the art and would enable disposition of multiple, different filler materials into the opening. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgetti et al. (US 4,569,848) in view of Tanabe (US 2011/0146504).
Giorgetti et al. (US 4,569,848) disclose the method and apparatus substantially as claimed, as mentioned above, except for the limitations of claim 16.
Tanabe (US 2011/0146504) disclose a filled extrudate extruder including a sealer, wherein the sealer comprises rollers 10, 11 that receive and press together edges of an opening of a rope of material to form a seal that seals at least a portion of the rope of material around a deposited filler material ([0031]).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgetti et al. (US 4,569,848) in view of Gimmler et al. (US 8,944,798).
Giorgetti et al. (US 4,569,848) disclose the method and apparatus substantially as claimed, as mentioned above, except for the limitations of claim 20.
Gimmler et al. (US 8,944,798) discloses a filled extrudate extruder including duplicating extrusion lines to increase production output (fig. 3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Giorgetti et al. (US 4,569,848) such that the feeder and former are a first feeder and a first former configured respectively to receive a first extruded rope of material from the extruder, deposit filler material into the opening of the first rope, and shape the first rope to close a portion or all of the first rope around at least a portion of the deposited filler material, the apparatus further comprising at least a second feeder and a second former configured respectively to receive a second extruded rope of material from the extruder, deposit filler material into an opening of the second rope, and shape the second rope to close a portion or all of the second rope around at least a portion of the deposited filler material because it is known in the art to duplicate extrusion lines to increase production output, as disclosed by Gimmler et al. (US 8,944,798).
Allowable Subject Matter
Claims 12-13, 17, 19, 28-29, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, including the prior art cited by Applicant, do not teach or reasonably suggest:
the apparatus, as recited by claims 12-14, particularly wherein the tapered passage has a decreasing inside dimension such that the one or more interior sidewalls causes opposing sides of the rope of material to close upon itself around at least a portion of the deposited filler material and form separable smaller ropes of material containing the deposited filler material; or 
the apparatus, as recited by claim 17, further comprising a sealer that applies a sealing agent to one or more edges of the opening of the rope of material, wherein the sealing agent facilitates sealing of at least a portion of the rope of material around the deposited filler material; or
the apparatus, as recited by claim 19, wherein the finisher is configured to exert a pulling tension on the rope of material flowing from the extrusion die by the feeder and through the former without a support positioned beneath the rope of material; or 
the method, as recited by claims 28-30, wherein the one or more interior sidewalls cause opposing sides of the rope of material to close upon itself around at least a portion of the deposited filler material and form separable smaller ropes of material containing the deposited filler material; or
the method, as recited by claim 32, further comprising applying, by a sealer, a sealing agent to one or more edges of the opening that facilitates sealing of the rope of material around the deposited filler material; or
the method, as recited by 34, further comprising exerting, by a finisher, a pulling tension on the rope of material flowing from the extrusion die by the feeder, to be shaped and closed around at least a portion of the deposited filler material without positioning a support beneath the rope of material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744